            Case 3:18-gp-00020-AWT Document 2 Filed 10/03/18 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

In re Andre Cayo                                     :   No. 3:18-gp-20 (AWT)
                                                     :
                                                     :   October 3, 2018


                 RECOMMENDATION OF GRIEVANCE COMMITTEE
                      FOR DISCIPLINE BY AGREEMENT

     The Federal Grievance Committee of the United States District Court for the District of

Connecticut, through its undersigned counsel, hereby recommends that this Court issue an order

imposing discipline on Andre Cayo (“Respondent”) as described below. Respondent agrees to

such discipline. In support of this recommendation, the Committee states as follows:

       1.      Respondent is an attorney who was admitted to practice before this Court on

September 7, 2012. On July 30, 2018, a disciplinary action was opened as a result of discipline

imposed by the Connecticut Superior Court. On February 22, 2018, the Superior Court issued a

Memorandum Decision (attached as Exhibit 1), finding that Respondent had engaged in

misconduct by failing to adequately protect clients’ funds and to timely comply with a

requirement to provide documents necessary to complete two audits.

       2.      As discipline, the Superior Court ordered that Respondent be suspended from the

practice of law for a period of three months but further ordered that the suspension would be

stayed so long as Respondent complied with certain specified conditions. Those conditions

included maintaining an IOLTA account for at least one year, providing monthly reports of the

operations of the IOLTA account to the Statewide Grievance Committee for a period of one year,

and submitting Respondent’s IOLTA account to two audits by the Committee’s staff. The

Superior Court stated that, upon the successful completion of the specified conditions,
             Case 3:18-gp-00020-AWT Document 2 Filed 10/03/18 Page 2 of 3




Respondent could move to vacate the suspension order. Upon motion by Complainant, that

order was later modified on the record to have the suspension remain in Respondent’s record

history.

        3.      Local Rule 83.2(f)2 provides that, when an attorney licensed to practice before this

Court is disciplined by order of the Connecticut Superior Court, counsel for the Grievance

Committee shall petition the Court to impose identical discipline or make such other order as it

deems appropriate.

        4.      The Grievance Committee now recommends, with the agreement of Respondent,

that this Court enter an Order, without hearing, imposing the following discipline: Respondent

will be suspended from practicing before this Court for a period of three months, which

suspension shall be stayed so long as Respondent complies with the requirements set forth in the

Superior Court’s Memorandum Decision. Once the Superior Court has vacated its suspension

order, Respondent may similarly move to vacate this Court’s order of suspension.

                                              Respectfully submitted,

                                              THE GRIEVANCE COMMITTEE FOR THE
                                              UNITED STATES DISTRICT COURT FOR
                                              THE DISTRICT OF CONNECTICUT

                                              By /s/ Vaughan Finn
                                                 Vaughan Finn (ct13963)
                                                 Its Counsel
                                                 Shipman & Goodwin LLP
                                                 One Constitution Plaza
                                                 Hartford, CT 06103
                                                 Telephone: (860) 251-5505
                                                 Facsimile: (860) 251-5219
                                                 E-mail: vfinn@goodwin.com




6954921v1                                        2
            Case 3:18-gp-00020-AWT Document 2 Filed 10/03/18 Page 3 of 3




                                  CERTIFICATE OF SERVICE

        I hereby certify that, on this 3d day of October, 2018, I caused a copy of the foregoing to

be served by first-class mail, postage prepaid, upon:

        Andre Cayo, Esq.
        84 Park Place West, 3d Floor
        Stamford, CT 06901

                                           By /s/ Vaughan Finn
                                                  Vaughan Finn




6954921v1                                        3
